Title: To Thomas Jefferson from James Currie, 5 August 1785
From: Currie, James
To: Jefferson, Thomas



Dr Sir
Richmond Augt. 5th. 1785

Your favor of Novr. the 11th. 84. by Coll. Le Maire came safe to hand, with the 2 Pamphletts on the Animal Magnetism, and the one giving an account of the then last Aerial Voyage of Mssrs. Roberts, for both of which I thank you kindly, as an instance that I had the honor to be remembred by you, at so great a distance. I would have given a great deal to have seen their ascension, with the mingled emotions of the Spectators. With regard to the Encyclopedie my being rather a Novice in the French language, makes it a matter of more indifference to me than it would Otherwise be if I could read the language easily. If you think proper I should have it you may (if you please) subscribe for me. The Politicks of the Emperor and the Mynheers seem to have been very Ambiguous and after all, I fancy no blows. The Dutch must pay the piper. By the bye old Alberti died and was interrd last night here. He was one of a Band of musick to whom I have subscribed tho never heard them, at all; they surpass in execution, hardly the Jews Harp and Banjer performers. I tendered your friendly respects and remembrances to the families of Ampthill and Tuckahoe. The Partridges &c. &c. mentioned in your letter by Le Maire have never arrived here, tho it would have been an agreeable task for Coll: Cary to have seen their multiplying, here. Joseph Mayo of Powtan [Powhatan] died on his passage from Lisbon to Boston, has enriched some of his relations by his Legacies and has astonished some of our acquaintances by his will giving liberty to  all his Slaves, their number from 150 to 170. I believe its report has caused 2 or 3 combats between Slaves and their Owners, now struggling for the liberty to which they conceive themselves entitled. The Legislature’s attention I imagine will be taken up with it next Session. We have had a Meeting of the Episcopal Clergy and laymen from every county to modify their mode of Worship &c. &c. They have monopolised all the former Glebes and their appendages. The other Sectarists complain heavily of the preference given them, have wrote severe things against them in the publick papers and intend a petition to next assembly to abrogate the law of the last in their faver and all the Consequences it invoked. How it will End I don’t know but there is to be a Convention in Philadelphia soon up[on] this business. Our Delegates both Laymen and clergy, I have forgot. Jno. Page [of] Rosesell is one I believe. E. R. Jr., Attorney General was no blank in their meetings here. I believe he has studied [the] true Gospel, for both this and the World of Spirits.
The Js. River Company of which I have the honor to be one, are to meet here the 20th. current to incorporate themselves, as more than one half the money necessary for the purpose is Subscribed, which entitles us to meet and Elect our President &c. &c. The Potomack members are before hand with us, however. I hope we’ll do something now (if ever). The State has 100 shares, Genl. W. 100, D. Ross 50. I took 40. 200 Drs. is a share and every share till 10 has a Vote. When above 10, every 5 shares has only 1 Vote. The Capitol ground is now Marked out here and astonishing to me, indeed is the place fixed upon for it. Œconomy has made the directors (who are A. Cary, E. Randolph, Wm. Hay, Jaq. Ambler, Robt. Goode, Js. Buchn., Richd. Adams and Turner Southall Esqrs.) fix the publick buildings all under one roof. They have marked out the ground which is now digging. The first Brick to be laid on Wednesday next, with a Medal &c. &c.—honors—they have brought it to the point of the hill above my house with a deep Ravine or gulley on each side. By the time the Portico and Steps &c. &c. are finished, it leaves no room for a Street, unless it is to serpentine along the bottom beginning below my house and going up by the Spring called the governors. By receding 100 feet backward, they would have had a spacious field on each side, with room for Capitol Yard and Spacious Avenues on every hand for pleasure or use. I wish you had been here, and one of the directors. It has appeared to the Gentlemen in a different  light than to every other person without exception that has viewed the ground. In the 100 feet there is a rise of between 7 and 8 feet, and a great many Bricks and other Expences to the publick would have been saved. As they have consulted you about the plan of the building I wish to God you would offer your advice as to its site if you please. It may not come too late. Self Interest the prime mover of human actions has something I confess to say in my sollicitations to you, on this head. I have almost finished a Brick house on the main Street below my own house in expectation of its being continued and the hill cut down to allow an easy access to the Capitol up the face of the hill from my house there. But cutting down the hill here now will answer no purpose as there is no Street to pass by the Capitol leading up the Country except the serpentine along the bottom […] described.—enough of this. I dare say I have tired you but as your Opinion has influence I thot proper to Mention it to you. Perhaps you may have time Enough to Animadvert before it is too late. The Opinion I think that every foreigner will form is Obvious, in regard to the Choice made of this ground, when there was enough left of publick property to admit of the easiest and pleasantest prospects and access to it on all hands by its being moved 100 feet back. What I have said on this head, I don’t wish mentioned as coming from me. But I have related facts, you may depend. As I am much hurried at present I have room only to add your letter of Jany. inclosing Mr. Shorts I perused with attention and consulted Our friend Mr. Ross on that head, who with me intended to have executed your and Mr. Shorts orders in the best manner we could and have apprised you of it. But your favor by the Feby. packet put a stop to it Effectually and I have thought no more of it since. Mr. D. Ross had parted with his lotts to Mr. Greenhough. However we could have got others. Not the Square of Turpins as he had likewise Sold the Square you mention’d. Lotts have rise[n] to an enormous price on Shocoe Hill and the number of its respectable inhabitants are not a few for such a plaice as Richmond; the Governor, the attorney General, the Treasurer, Register, Mr. Pendleton, Mr. Marshall town Recorder; Mr. Blair, Mr. Pennock, Mr. Alexr. Donald, Mr. Dixon, Mr. Matthews and a long list more, some of them very respectable, make up the number. Tobacco has bore a high price, 42/6 once, now fallen to 30/ ⅌ C. It is supposed it will soon rise again. We have had a Bugg which has destroyed a great deal of the wheat and now preying upon the Corn. Some will hardly make  bread to eat, when the Effects of this Bugg and the dry weather we have lately had are taken into the account. I dont know whether I told you before, Peyton Randolph of Wilton, the Hble. Batt. Dandridge and Old Coll. Lewis Burwell are among the number of the dead. Coll. Brent who married Miss Ambler died in about 2 Months after consummation, it has been said, an imprudent use of cold Liquor after having taken an antimone. Vomit accelerated his flight. Dr. McLurg, Miles Selden and Genl. Wood are of the Council; Wm. Nelson Jr. Esqr. has retired from that board to practise law, having got Mr. Tazwell[’s] business, who was appointed by the Executive in room of the H. B. Dandridge, one of the former judges of the General Court. I don’t think of anything else at present you would wish to know. All the family at Eppinton are well and all your other friends and connexions here. Col. Randolph of Tuckahoe who has just left me desires his best respects to you, and hopes and wishes you soon to revisit your native Clime if agreeable to yourself. D. Ross and McLurg both told me they intended writing you soon. Since a dangerous illness about to attack me when I did myself the honor to write you by the Marquis Fayette and which had well nigh put an end to me, since my recovery from it have been tolerably well and in much bustle and confusion having engaged in Several buildings which are Exorbitantly expensive and slow in their progress owing to sundry causes, of which you may easily guess. Till they are Compleated I am rivetted here. Should I change this Climate for Europe, I shall surely Enquire you out. If there is any thing you think would be instructive and usefull to me circumstanced as I am here in the book way I’ll thank you to send them to me. We have got a circulating Library here in its Infancy. Our first Importation has arri[ved] but I have not yet seen any of the books. I hope it will be usefull. It has cost me 6 Guineas already and they want more. We have likewise got an Organ in our Church, and Old Selden is dead and given way, for the Revd. John Buchanan, our present incumbent. This Vulgar miscellany I am afraid will disgust you, but I gave you the things here mentioned just as they Occurred. The Kentuckians are for separate goverment instantly. Next assembly are to hear their petition. George Muter is their present Chief Judge and Harry Innis their Attorney General, the Indians or their Associates having dispatched Walker Daniel, their former attorney general. I know nothing what Congress are doing.
Would mention it, I most [sincerely?] sympathise with you in  your loss of your youngest daughter and am much pained at a paragraph in your last wherein you mention the Sun of your happiness having been clouded over, never again to brighten, and in one fatal moment all the Schemes of your life have been shifted from before you, and that afflictions and ill health have conspired to fix the depression of your mind. Forbid it Heaven. I hope the cloud is dispelled and that your Sun has again beamed upon you in its fullest lustre. Should my most Sanguine hopes and wishes be dissapointed in this, if there is any thing upon Earth in my power to alleviate or remove any difficulty or load from you, be assured you may Confide in me and always command me and my best Services. I now come to beg your pardon and hope youll have the lenity to forgive my not having answered your polite and very friendly letters of the different dates before mentioned. Your honors in future which, I hope will be regular, shall be punctually attended to and answered. No letter from any friend upon earth gives me so much pleasure as one from Mr. Jefferson, whose former politeness and friendship to me will never be Effac’d from my mind. Please tender my most respectfull Regards to Miss Jefferson and Mr. Short (if with you). I intend to write him a few lines by this opportunity. In expectation of being often honored by a letter from you I subscribe myself with the greatest truth & the most profound Respect, Dr. Sir, Your Most Obedt. and H Servt.,

James Currie

